The Attorney                 General of Texas
                                            December     21,    1979
MARK WHITE
Attorney General

                   Honorable Joe Resweber                            Opinion No. NW-112
                   Harris  County Attorney
                   1001 Preston, Suite 634                           Re: FilIne of a death certificate
                   Houston, Texas 77002                              attached tz an affidavit of heirship
                                                                     with the county clerk.

                   Dear Mr. Resweber:

                         You ask two questions regarding the filing of an affidavit of heirship
                   with a certified copy of a death certificate attached thereto in the public
                   record3 of real property of Harris County. You first ask whether the Open
                   Records Act prevents the county clerk from accepting the death certificate
                   and making it available to the public.

                         Section 3(a)(15) exempts from public disclosure “birth and death
                   records maintained by the Bureau of Vital Statistics in the State of Texas.”
                   In Attorney General Opinion H-115 (1973) this office CoILStNed the provision
                   ss applicable to birth and death recor& of the type maintained by the
                   Bureau of Vital Statistics and thus determined that the Act applied to birth
                   and death records maintained by the county clerk. Of course, even if the
                   records are excepted from required disclosure, the custodian is not
                   prohibited from releas%     them. Texas Open Records Act, V.T.C.S. art.
                   625~Da, S 3(c); Open Recor& Decision No. 177 (1977).

                          Moreover, although a particular record may be expressly excepted
                   from disclosure when in the custody of one state agency, the exception does
                   not apply to the record when a private party voluntarily makes it available
                   to another public body. In Open Record Decision No. 157 (1977) this office
                   determined that a college transcript In an e@neer% licensing file held by
                   the State Board of Registration for Professional Engineers was available to
                   the public under the Open Records Act. The transcript would have been
                   excepted from public disclosure pursuant to section 3(a)(l4) of the Act while
                   in the possession of any “educational Institutions funded wholly, or In part,
                   by state revenue”     However, the ergineei’s transcript held by the Board at
                   his request was available to the public. We believe the death certificate
                   offered for filing by a member of the public may be accepted by the clerk
                   and will be available for public inspection in the clerk’s files.

                            Section 6600, V.T.C.S., provides In part:




                                                        p.     355
Honorable Joe Resweber       -   Page Two         (~1+112)



           The county clerk shall give attested copies whenever demanded of
           all papers recorded in his office. . . .

The clerk is thus required to give certified        copies of the affidavit   with attached   death
certificate to persons requesting it.

                                       SUMMARY

           The Open RecorQ Act does not prevent the county clerk from
           accepting for filing in real property records a death certificate
           attached to an affidavit of heirship. The clerk is required to give
           certified copies of the affidavit with the attached death certificate
           to persons who request it.




                                            *a

                                                   Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney GeneraI

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Walter Davis
Bob Gam mage
Susan Garrison
Rick Gilpin
William G Reid




                                             p.     356